Chapter 61, Sec. 1, Acts of the thirty-seventh Leg., Second Called Session, does not make the mere act of requesting another to give or to sell him intoxicating liquor *Page 417 
an offense. One who buys intoxicating liquor is not under the disqualification of an accomplice witness, even though the same be made in response to the request.
The word "solicit" as embraced in the statute mentioned is not sufficiently comprehensive to denounce such act as a crime. See Penal Code, Art. 6; also Webster's New International Dictionary.
The motion is overruled.
Overruled.